Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Negley on 11/15/2021.
Please amend the Claims submitted 11/08/2021 as follows:

20.	(Currently Amended):  A non-transitory computer-readable recording medium having recorded thereon a computer program  which, when executed by at least one processor, causes the at least one processor to:
obtain a first image to which a weather effect is to be applied;
obtain object recognition information of an object in the first image and space information about a depth of the object within a depth range of the first image; 
obtain a plurality of weather texture images of different depth ranges illustrating the weather effect throughout the depth range of the first image; and
provide the weather effect throughout the depth range of the first image based on the plurality of weather texture images, by sequentially overlapping a plurality of image segments of the plurality of weather texture images at the different depth ranges, throughout the depth range of the first image on the first image for display on a device and control transparency of the plurality of image segments at the depth of the object on the first image to display the object within the weather effect, 
wherein the plurality of image segments are selected from the plurality of weather texture images based on weather properties of the plurality of weather texture images, and
wherein intervals between areas corresponding to the plurality of image segments in the plurality of weather texture images are determined based on the weather properties of the plurality of weather texture images.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For claims 1, 11 and 20, the closest prior art as the combination of Ruy et al. (U.S. Patent Application Publication 2009/0186604 A1), Cote et al. (U.S. Patent 7,043,368), Du et al. (U.S. Patent Application Publication 2019/0213778 A1) and Oberheu et al. (U.S. Patent Application Publication 2017/0061635 A1) fails to disclose and/or teach: providing the weather effect throughout the depth range of the first image based on the plurality of weather texture images, by sequentially overlapping a plurality of image segments of the plurality of weather texture images at the different depth ranges, throughout the depth range of the first image on the first image for display on 
For claims 7 and 17, the closest prior art as the combination of Ruy et al. (U.S. Patent Application Publication 2009/0186604 A1), Cote et al. (U.S. Patent 7,043,368), Du et al. (U.S. Patent Application Publication 2019/0213778 A1) and Oberheu et al. (U.S. Patent Application Publication 2017/0061635 A1) fails to disclose and/or teach: providing the weather effect throughout the depth range of the first image based on the plurality of weather texture images , by sequentially overlapping a plurality of image segments of the plurality of weather texture images at the different depth ranges, throughout the depth range of the first image on the first image for display on the device and controlling transparency of the plurality of image segments at the depth of the object on the first image to display the object within the weather effect,4 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q252034 Appln. No.: 16/788,893wherein the plurality of weather texture images comprises a first weather texture image illustrating the weather effect corresponding to a first depth range within the depth range of the first image and a second weather texture image illustrating the weather effect corresponding to a second depth range within the depth range of the first image, wherein the providing of the weather effect comprises: obtaining a plurality of first image segments corresponding to the first depth range from the first weather texture image; obtaining a plurality of second image segments corresponding to the second depth range from the second weather texture image; and overlapping a first image segment selected from among the plurality of first image segments and a second image segment selected from among the plurality of second image segments, together on the first image, and wherein locations of the plurality of first image segments and the plurality of second image segments and intervals between areas corresponding to the plurality of first image segments in the first weather texture image and the plurality of second image segments in the second weather texture image are determined based on weather.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/Primary Examiner, Art Unit 2613